Citation Nr: 0325139	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for right ear hearing 
loss.  

4.  Entitlement to service connection for a nervous disorder 
secondary to the service-connected disorders.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On December 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records of treatment that the 
veteran received at the VA Hospital in 
San Juan, Puerto Rico since May 1966.  

2.  When the above requested development 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination(s):

An audiological examination to determine 
the nature and date of onset of the 
veteran's right ear hearing loss 
disorder.  After reviewing the records 
and eliciting pertinent history from the 
veteran, the physician should offer an 
opinion as to whether it is as likely as 
not that any current right ear hearing 
loss began during the veteran's period of 
active service extending over 21 years or 
is related to any incident of such period 
of service.  In formulating the opinion, 
the physician should comment on the 
significance, if any, of reports of 
exposure to traumatic noise during  
service.

An examination to determine the nature 
and date of onset of the veteran's 
bilateral hip, and back disorders.  All 
hip and back complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  After reviewing 
the records and eliciting pertinent 
history from the veteran, the physician 
should offer an opinion as to whether it 
is as likely as not that any current hip 
or back disorder began during the 
veteran's period of active service 
extending over 21 years or is related to 
any incident of such period of service.  

An examination to determine whether the 
veteran suffers from a current 
psychiatric disorder and, if so, whether 
such disorder is related to the in-
service facial injury, head trauma, and 
hearing loss problems documented in the 
service medical records.  Based on an 
examination of the veteran, and review of 
the claims file, to include the service 
medical records, the examiner should 
offer an opinion as to whether there is 
medical evidence of a psychiatric 
disorder and, if so, whether the current 
disorder is secondary to his service 
related disorders?

The claims file must be made available to 
the physicians. The examiners should 
provide a complete rationale for the 
opinions expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



